Citation Nr: 1146036	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include pes planus and Achilles tendinopathy.

2.  Entitlement to an initial compensable disability rating for psoriasis.

3.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran also perfected an appeal for an earlier effective date for the awards of service connection for various disabilities granted in the rating decision on appeal.  However, in an April 2010 rating decision, the RO granted an earlier effective date of the day following separation from service for each disability.  Thus, the benefits sought on appeal were granted in full, and this issue is no longer before the Board.

In July 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.  

Although the RO framed the issues on appeal regarding the right foot individually as pes planus and Achilles tendinopathy, the Board has combined the issues into one broader issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to service connection for a left foot disorder, to include pes planus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right foot disorder, to include pes planus and Achilles tendinopathy, and entitlement to an initial compensable disability rating for psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the February 1, 2008, date of service connection, the Veteran's hypertension has been manifested by a history of diastolic blood pressure predominantly 100 or more and the requirement of continuous medication for control, but not by diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.3, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

Regarding the claim for an initial compensable disability rating for hypertension, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

The Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's hypertension has been rated as noncompensable under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2011), effective February 1, 2008. 

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders - those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  The Board notes, however, that the actual criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) have remained unchanged. 

The Veteran's service treatment records reflect that he requested a hypertension screening in April 1994, noting that his blood pressure readings have been in the 140s/90s with one reading of 170/110.  In May 1994, he complained of having hypertension for the past two to three months.  His blood pressure that day was normal at 130/88 but the plan was to perform blood pressure checks the next few weeks.  Blood pressure screenings in May, June, and December 1994 reflect readings of 130/100, 166/102, 140/106, 138/94, and 142/90.  A November 1995 record reflects a blood pressure reading of 140/102.  He was eventually diagnosed with hypertension and started on medication.  Even with medication, his blood pressure readings still ran high occasionally, including 153/107 in February 1997, 143/101 in December 1998, 166/104 in December 2000, 132/100 in May 2001, 150/110 in February 2003, 164/96 in March 2006, and 152/101 in June 2007.  A January 2008 report reflects a blood pressure reading of 180/108 and that he was still taking medication for hypertension.

Post-service, a March 2009 VA examination report reflects that the Veteran was still taking medication for his hypertension and blood pressure readings were 109/66, 111/73, and 112/63.  Private medical records reflect that diastolic blood pressure has been predominantly less than 100 and systolic blood pressure predominantly less than 160.

During his Board hearing, the Veteran testified that sometimes at night his blood pressure is 105/90 and sometimes in the afternoon his blood pressure is 170/115.

Initially, the Board acknowledges that the Veteran's claims file was not made available to the March 2009 VA examiner.  However, a review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  In this case, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  In this regard, the Veteran's account as related to the examiner essentially reflected the evidence of record at that time.  Additionally, resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's service-connected hypertension.

Given the above, the record reflects that the Veteran has a history of diastolic blood pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  Thus, a 10 percent rating is warranted for his hypertension under Diagnostic Code 7101.  An even higher 20 percent rating is not warranted as diastolic blood pressure has not been predominantly 110 or more, and systolic blood pressure has not been predominantly 200 or more.  The Board notes his testimony that sometimes in the afternoon his blood pressure is 170/115.  However, objective readings found in the VA examination report and the private medical records show that his blood pressure has not consisted of diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  Moreover, even his testimony indicates that this type of blood pressure reading is not the usual, or predominant, reading.  Thus, overall, the Board finds that his hypertension does not more nearly approximate the criteria for a higher 20 percent rating.

In sum, an initial 10 percent disability rating is warranted for the Veteran's hypertension; however, the preponderance of the evidence is against an even higher rating.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Fenderson, 12 Vet. App. at 126, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Extraschedular Rating 

The rating criteria reasonably describe the Veteran's disability level and symptomatology, such that the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96.

In any event, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's hypertension causes interference with his employment.  The March 2009 VA examination report reflects that he was working as a contractor, and there is no evidence that his hypertension has resulted in any time lost from work.  Finally, the evidence of record indicates that all of the Veteran's treatment for his hypertension has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating. 

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial 10 percent disability rating for hypertension is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is needed on the remaining claims.

With respect to a right foot disorder, the Veteran's service treatment records from May 1985 and August 1986 reflect complaints of foot pain; diagnoses of pes planus, plantar fasciitis, and tight heel cords; and recommendations of orthotics and physical therapy to stretch the heel cords (Achilles tendon).  Post-service, the Veteran underwent a VA examination in April 2009; however, the examiner did not provide an opinion as to whether any current foot disorder was related to service.  Moreover, the record indicates that the Veteran had pes planus prior to entering service, as noted by his private physician in an October 1984 letter, but there is no opinion on whether it was aggravated by service.  Finally, the record reflects that the examiner was not provided the Veteran's claims file for review.  Thus, the RO should forward the Veteran's claims file to the examiner to obtain an addendum that addresses the above points.

With respect to the psoriasis, the Veteran underwent a VA examination in April 2009.  Examination revealed a scaling plaque on the hairline with some erythema and scaling of the scalp, some paranasal erythema, minor scaling of the eyebrows, patches of subacute folliculitis on the back, psoriasiform eczematized patches on the upper thighs, waistline, and buttocks, and sebopsoriasis with a red plaque on the cleft of the buttocks.  The examiner then stated that the total body surface area involved in all would be less than 1 percent.  The examiner, however, did not provide an assessment of the percentage of exposed areas affected.  Thus, the RO should obtain an addendum from the examiner that addresses this point.

Prior to obtaining the addendum, the RO should obtain outstanding private medical records that may be pertinent to the appeal.  In June 2009, the Veteran submitted an authorization form for records of treatment for his psoriasis by Dr. S. from April 2006 to August 2006.  Although the time frame is prior to the period on appeal, as it may shed light on the severity of the disability, which is recurrent in nature, the RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a new authorization form for records of treatment for his psoriasis by Dr. S. from April 2006 to August 2006.  The Veteran is advised that authorizations expire after 180 days and thus a new form is needed.  Then, attempt to obtain the records.

2.  After completion of the above, request that the April 2009 VA examiner who completed the examination of the Veteran's feet provide an addendum to his previous opinion, if that physician is still available.  

If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current right foot disorder had its onset in service or within one year thereafter, or is otherwise etiologically related to service.  In making this determination, the examiner is to consider the October 1984 letter from a private physician noting the existence of pes planus prior to service; and May 1985 and August 1986 service treatment records documenting complaints of foot pain and diagnoses of pes planus, plantar fasciitis, and tightness of the heel cords.

The examiner should also provide an opinion as to: 

a.  Whether there is evidence which demonstrates that the Veteran's current pes planus (i) existed prior to service and (ii) was not aggravated during or as a result of such service.  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 

b.  If the examiner finds that the Veteran's pes planus was aggravated during or as a result of his service, the examiner should explain (i) whether a specific in-service activity or activities aggravated the disorder beyond the natural progress of the disease; and (ii) the extent of the increase in symptoms or disease process attributable to the aggravation in service. 

The rationale for all opinions expressed should be provided.  

3.  Request that the April 2009 VA examiner who completed the examination of the Veteran's psoriasis provide an addendum to his previous opinion, if that physician is still available.  

If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

Specifically, the physician should address whether the Veteran's psoriasis involves (i) less than 5 percent of exposed areas; (ii) at least 5 percent, but less than 20 percent, of exposed areas; or (iii) 20 to 40 percent of exposed areas.

The rationale for all opinions expressed should be provided.  

4.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


